EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated as of March 4, 2008, by and between True
Product ID, Inc., a Delaware corporation (referred to herein as "TPID" or the
“Company”), and Wilson W. Hendricks III ("Executive") (collectively, the
“parties” and separately each a “party”).




IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:




1.    EMPLOYMENT. The Company hereby agrees to continue to employ Executive as
the CEO and Executive hereby accepts such continued employment, on the terms and
conditions hereinafter set forth.




2.    TERM. The period of employment of Executive by the Company under this
Agreement (the "3 years") shall commence on the date hereof (the "Commencement
Date") and shall continue through the third anniversary thereof. The Employment
Period may be sooner terminated by either party in accordance with Section 6 of
this Agreement.




3.    POSITION AND DUTIES. During the Employment Period, Executive shall serve
as CEO and shall report solely and directly to the Company's Board of Directors.
Executive shall have those powers and duties normally associated with chief
executive officers in entities comparable to the Company and such other powers
and duties as may be prescribed by the Company; PROVIDED THAT, such other powers
and duties are consistent with Executive's position as CEO of the company.
Executive shall devote as much of his working time, attention and energies
during normal business hours (other than absences due to illness or vacation) to
satisfactorily perform his duties for the Company. Notwithstanding the above,
Executive shall be permitted, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder to (i) manage Executive's personal, financial and legal affairs and
(ii) to serve on civic or charitable boards or committees (it being expressly
understood and agreed that Executive's continuing to serve on any such board
and/or committees on which Executive is serving, or with which Executive is
otherwise associated, as of the Commencement Date shall be deemed not to
interfere with the performance by Executive of his duties and responsibilities
under this Agreement).




4.    [INTENTIONALLY DELETED].




5.    COMPENSATION AND RELATED MATTERS.




          (a) BASE SALARY AND BONUS. During the Employment Period, the Company
shall pay Executive a base salary at the rate of not less than $240,000.00 per
year ("Base Salary"). Executive's Base Salary shall be paid in approximately
equal installments in accordance with the Company's customary payroll practices.
The Compensation Committee (the "Committee") of the Board of Directors of the
Company (the "Board") shall review Executive's Base Salary for increase (but not
decrease) no less frequently





1







--------------------------------------------------------------------------------

than annually and consistent with the compensation practices and guidelines of
the Company. If Executive's Base Salary is increased by the Company, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement. In addition to Base Salary, Executive may be paid an annual
bonus (the "Bonus"), as may be provided for under the annual incentive plan
maintained by the Company and/or as the Committee so determines in its sole
discretion.  Salary of Executive shall be increased by 8 % each year on the
anniversary of this Agreement, if the Company has a gross profit.




          (b) EXPENSES. The Company shall promptly reimburse Executive for all
 business expenses upon the presentation of  itemized statements of such
expenses in accordance with the Company's policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company. All travel and incidental travel expenses
commensurate with the position of the Executive shall be paid by the Company.
The company shall cover all the expenses of Executive for Uniform and cleaning.
In addition, during the Employment Period, Executive shall be entitled to, at
the sole expense of the Company, the use of an automobile appropriate to his
position and no less favorable than the automobile provided, or $ 1,000.00
dollars per month plus insurance and maintenance.  Additionally, Executive shall
be entitled to, at the sole expense of the Company, non–dialup home internet
access, cellular phone and laptop computer appropriate to his position.
 Executive shall receive a club allowance during his employment by the Company
appropriate to his position.  




          (c) VACATION. Executive shall be entitled to the 4 weeks of vacation
of paid vacation per year that he was eligible for immediately prior to the date
of this Agreement, or such greater amount as provided for under the policies of
the Company, as detailed in the Employee Handbook. In addition to vacation,
Executive shall be entitled to the number of sick days and personal days per
year that other senior executive officers of the Company with similar tenure are
entitled under the Company's policies, as detailed in the Employee Handbook. The
vacation and sick days may accrue during the length of employment.




        (d) SERVICES FURNISHED. During the Employment Period, the Company shall
furnish Executive, with office space, stenographic and secretarial assistance
and such other facilities and services no less favorable than those that he was
receiving immediately prior to the date of this Agreement or, if better, as
provided to other senior executive officers of the Company.




        (e) WELFARE, PENSION AND INCENTIVE BENEFIT PLANS AND

PERQUISITES. During the Employment Period, Executive (and his spouse and
dependents to the extent provided therein) shall be entitled to participate in
and be covered under all the welfare benefit plans or programs maintained by the
Company from time to time for the benefit of its senior executives including,
without limitation, all medical, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs. The
Company shall at all times provide to Executive (and his spouse and dependents,
under the age of 22 years old, to the extent





2







--------------------------------------------------------------------------------

provided under the applicable plans or programs) (subject to modifications
affecting all senior executive officers) the same type and levels of
participation and benefits as are being provided to other senior executives (and
their spouses and dependents to the extent provided under the applicable plans
or programs) on the Commencement Date. In addition, during the Employment
Period, Executive shall be eligible to participate in all pension, retirement,
savings and other employee benefit plans and programs maintained from time to
time by the Company for the benefit of its senior executives.




        (f)   STOCK ISSUANCE.




           

(i).

The Committee shall cause the Company to grant Executive five hundred thousand
(500,000) restricted shares of the Company's common stock immediately upon
completion of the 100 to 1 reverse split, which shares shall be certified by the
board of directors of the Company to be non-assessable, fully paid, and issued
without recourse of any kind or manner and are fully vested as of the date of
this Agreement.   At the end of the first year of the Term, Executive shall have
the opportunity to receive an additional five hundred thousand (500,000)
restricted shares of the Company’s common stock (again upon completion of the
100 to 1 reverse split), based on Executive’s performance of certain performance
criteria which shall be determined by the Compensation Committee of the Company
after execution of this Agreement.

       

 (g)  LIFE INSURANCE




Executive acknowledges that his skills and talents are of value to the Company
and that replacing the skills and talents of Executive will be a significant
strain on the Company.  Executive acknowledges that Company will be a
beneficiary of any life insurance policy Company will take out on the life of
Executive.




The Company shall maintain a term life insurance policy on Executive’s life in
an amount not less than $1,000,000.00 million dollars.  The Company shall
maintain said policy in the minimum amount during the term of Executive’s
employment.  In the event that Executive shall die during his employment with
the Company, the policy shall pay 75% of the face value of the policy, to
Executive’s estate or to such other persons as Executive shall direct in writing
to the Company, with the remaining percentage to be paid to the Company.  




  6.    TERMINATION. Executive's employment hereunder may be terminated during
the Employment Period under the following circumstances:




           (a) DEATH. Executive's employment hereunder shall terminate upon his
death.




           (b) DISABILITY. If, as a result of Executive's incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period of six (6) consecutive months,
and within thirty (30) days after written Notice of Termination is given after
such six (6) month period, Executive





3







--------------------------------------------------------------------------------

shall not have returned to the substantial performance of his duties on a
full-time basis, the Company shall have the right to terminate Executive's
employment hereunder for

"Disability", and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement.




         (c) CAUSE. The Company shall have the right to terminate Executive's
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company shall have "Cause" to terminate Executive's employment
upon Executive's:




                (i) final conviction of or plea of guilty or no contest to a
felony involving moral turpitude; or

               (ii) willful misconduct that is materially and demonstrably
injurious economically to the Company.




For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered "willful" unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
entity in control of, controlled by or under common control with the Company
("Affiliates") thereof. Cause shall not exist under paragraph (ii) unless and
until the Company has delivered to Executive a copy of a resolution duly adopted
by three-quarters of the Board (excluding Executive if he should be serving
thereon) at a meeting of the Board called and held for such purpose (after
reasonable (but in no event less than thirty (30) days) notice to Executive and
an opportunity for Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of the conduct set forth in paragraph (ii) and specifying the particulars
thereof in detail. This Section 6(c) shall not prevent Executive from
challenging in any arbitration or court of competent jurisdiction the Board's
determination that Cause exists or that Executive has

failed to cure any act (or failure to act) that purportedly formed the basis for
the Board's determination.




                  (d) GOOD REASON. Executive may terminate his employment for
"Good Reason" within ninety (90) days after Executive has actual knowledge of
the occurrence, without the written consent of Executive, of one of the
following events:




                  (i) (A) any change in the duties or responsibilities of
Executive that is inconsistent in any material and adverse respect with
Executive's position(s), duties, responsibilities or status with the Company
(including any material and adverse diminution of such duties or
responsibilities); PROVIDED, HOWEVER, that Good Reason shall not be deemed to
occur upon a change in duties or responsibilities that is solely and directly a
result of the Company no longer being a publicly traded entity

(other than such change which would have a material and adverse effect on
Executive's duties or responsibilities) and does not involve any other event set
forth in this paragraph (d) or a material and adverse change in Executive's
titles or offices (including, if applicable, membership on the Board) with the
Company;








4







--------------------------------------------------------------------------------

                  (ii) a reduction in Executive's Base Salary;




                 (iii) any purported termination of Executive's employment for
Cause which is not effected pursuant to the procedures of Section 6(c) (and for
purposes of this Agreement, no such purported termination shall be effective);




                 (iv) the Company's or any Affiliate's failure to provide in all
material respects the indemnification set forth in Section 11 of this Agreement;




                 (v) the failure of the Company to obtain the assumption
agreement from any successor as contemplated in Section 13(a); or

              

For purposes of clauses (i) through (v) above, an isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within ten (10) days after receipt of notice thereof given by Executive shall
not constitute Good Reason. Executive's right to terminate employment for Good
Reason shall not be affected by Executive's incapacity due to mental or physical
illness and Executive's continued employment shall not constitute consent to or
a waiver of rights with respect to, any event or condition constituting Good
Reason.




               (e) WITHOUT CAUSE. The Company shall have the right to terminate
Executive's employment hereunder without Cause by providing Executive with a
Notice of Termination at least thirty (30) days prior to such termination, and
such termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.




               (f) WITHOUT GOOD REASON. Executive shall have the right to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination at least thirty (30) days prior to such
termination, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.




7.    TERMINATION PROCEDURE.




             (a) NOTICE OF TERMINATION. Any termination of Executive's
employment by the Company or by Executive during the Employment Period (other

than termination pursuant to Section 6(a)) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 14.
 For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated.




              (b) DATE OF TERMINATION. "Date of Termination" shall mean (i) if
Executive's employment is terminated by his death, the date of his death, (ii)
if Executive's employment is terminated pursuant to Section 6(b), thirty (30)
days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such thirty (30) day period), and (iii)





5







--------------------------------------------------------------------------------

if Executive's employment is terminated for any other reason, the date on which
a Notice of Termination is given or any later date (within thirty (30) days
after the giving of such

notice) set forth in such Notice of Termination.




8.    COMPENSATION UPON TERMINATION OR DURING DISABILITY. In the event Executive
is disabled or his employment terminates during the Employment Period, the
Company shall provide Executive with the payments and benefits set forth below.
Executive acknowledges and agrees that the payments set forth in this Section 8
constitute liquidated damages for termination of his employment during the
Employment Period.




             (a) TERMINATION BY COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD
REASON. If Executive's employment is terminated by the Company without Cause or
by Executive for Good Reason:

        

 (i) within ten (10) days following such termination, the Company shall pay to
Executive (A) his Base Salary earned and/or accrued, but unpaid through the Date
of Termination, as soon as practicable following the Date of Termination, and
(B) any accrued vacation pay; and (ii) the Company shall maintain in full force
and effect, for the continued benefit of Executive, his spouse and his
dependents for a period of (_1_) year following the Date of Termination the
medical, hospitalization, dental, and life insurance programs in which
Executive, his spouse and his dependents were participating immediately prior to
the Date of Termination at the level in effect and upon substantially the same
terms and conditions (including without limitation contributions required by
Executive for such benefits) as existed immediately prior to the Date of
Termination; PROVIDED, THAT, if Executive, his spouse or his dependents cannot
continue to participate in the Company programs providing such benefits, the
Company shall arrange to provide Executive, his spouse and his dependents with
the economic equivalent of such benefits which they otherwise would have been
entitled to receive under such plans and programs ("Continued Benefits"),
PROVIDED, THAT, such Continued Benefits shall terminate on the date or dates
Executive receives equivalent coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit, basis); and

        

(ii) the Company shall reimburse Executive pursuant to Section 5 for  expenses
incurred, but not paid prior to such termination of employment; and

        

 (iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

     

  (iv) with respect to equity awards granted or made on or after the
Commencement Date, notwithstanding the terms or conditions of any stock option,
stock appreciation right, restricted stock or similar  agreements between the
Company and Executive to the contrary, and for purposes thereof, such agreements
shall be deemed not to be amended





6







--------------------------------------------------------------------------------

in  accordance with this Section 8(a)(v) if need be as of the Date of
Termination under Paragraph 6(d) or 6(e) of this Agreement and neither the
Company, the Board nor the Committee shall take or assert any position contrary
to the foregoing, such that Executive shall vest, as of the Date of Termination,
in all rights under such agreements (E.G., stock options that would otherwise
vest after the Date of Termination) and in the case of stock options, stock
appreciation rights or similar awards, thereafter shall be permitted to exercise
any and all such rights until the end of the term of such awards (regardless of
any termination of employment restrictions therein contained) and restricted
stock held by Executive shall become immediately vested as of the Date of
Termination.




      (b) TERMINATION BY COMPANY FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON.
If Executive's employment is terminated by the Company for Cause or by Executive
(other than for Good Reason):




              (i) the Company shall pay Executive his Base Salary and his
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination; and




             (ii) the Company shall reimburse Executive pursuant to Section 5
for expenses incurred, but not paid prior to such termination of employment; and




            (iii) Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.




     (c) DISABILITY. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
("Disability Period"), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to Section
6(b).




(i)   the Company shall pay to Executive (A) his Base Salary and accrued
vacation pay through the Date of Termination, as soon as practicable  following
the Date of Termination, and  (B) Continued Benefits (as defined in Section
8(a)(i) above for (_1_) year; and




(ii)  the Company shall reimburse Executive pursuant to Section 5 for  expenses
incurred, but not paid prior to such termination of employment; and




          (iii)   Executive shall be entitled to any other rights, compensation
and/or benefits as may be earned and due to Executive in accordance with the
terms and provisions of any Agreements, plans or programs of the Company.




       (d) DEATH. If Executive's employment is terminated by his death:




             (i) the Company shall pay in a lump sum to Executive's beneficiary,
legal representatives or estate, as the case may be, Executive's Base Salary and
accrued





7







--------------------------------------------------------------------------------

vacation pay through the Date of Termination, and shall provide Executive's
spouse and dependents with Continued Benefits for (1) year and Health coverage
and life insurance payment or life insurance pay out from company policy.

              

             (ii) Executive's beneficiary, legal representatives or estate, as
the case may be, shall be entitled to any other rights, compensation and
benefits as may be due to any such persons or estate in accordance with the
terms and provisions of any agreements, plans or programs of the Company.




9.    MITIGATION. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise.  




10.   RESTRICTIVE COVENANTS.




     (a) CONFIDENTIAL INFORMATION. Executive shall hold in a fiduciary capacity
for the benefit of the Company all trade secrets and confidential information,
knowledge or data relating to the Company and its businesses and investments,
which shall have been obtained by Executive during Executive's employment by the
Company and which is not generally available public knowledge (other than by
acts by Executive in violation of this Agreement). Except as may be required or
appropriate in connection with his

carrying out his duties under this Agreement, Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
any legal process, or as is necessary in connection with any adversarial
proceeding against the Company (in which case Executive shall use his reasonable
best efforts in cooperating with the Company in obtaining a protective order
against disclosure by a court of competent jurisdiction), use, communicate or
divulge any such trade secrets, information, knowledge or data to anyone other
than the Company and those designated by the Company or on behalf of the Company
in the furtherance of its business or to perform duties hereunder.




     (b) NON-COMPETITION/NON-SOLICITATION. Executive hereby agrees, in
consideration of his employment hereunder and in view of the confidential

position to be held by Executive hereunder, that he will execute the Company’s
standard  Executive Non-Competition, Non-Disclosure And Non-Solicitation
Agreement which, when executed, will be made a part of and incorporated into
this Agreement.




11.   INDEMNIFICATION. The Company agrees that if Executive is made a party or a
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and





8







--------------------------------------------------------------------------------

held harmless by the Company to the fullest extent authorized by Delaware law,
as the same exists or may hereafter be amended, against all Expenses incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators. As used in this
Agreement, the term "Expenses" shall include, without limitation, damages,
losses, judgments, liabilities, fines, penalties, excise taxes, settlements, and
costs, attorneys' fees, accountants' fees, and disbursements and costs of
attachment or similar bonds, investigations, and any expenses of establishing a
right to indemnification under this Agreement.




12. ARBITRATION.  Except as provided for in Section 10 of this Agreement and in
the Executive Non-Competition, Non-Disclosure And Non-Solicitation Agreement, if
any contest or dispute arises between the parties with respect to this
Agreement, such contest or dispute shall be submitted to binding arbitration for
resolution in the Commonwealth of Pennsylvania, in accordance with the rules and
procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. The decision of the arbitrator shall be
final and binding on both parties, and any court of competent jurisdiction may
enter judgment upon the award.




13.   SUCCESSORS; BINDING AGREEMENT.




         (a) COMPANY'S SUCCESSORS. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor to
its business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 13 or which otherwise
becomes bound by all the terms and provisions of this Agreement by

operation of law.




         (b) EXECUTIVE'S SUCCESSORS. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than his rights
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive's death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive's beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive's interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or

compensation payable hereunder following Executive's death by giving the Company

written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary (ies), estate or
other legal representative(s). If





9







--------------------------------------------------------------------------------

Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.







14. NOTICE. For the purposes of this Agreement, notices, demands and

all other communications provided for in this Agreement shall be in writing and

shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid,

addressed as follows:




            If to Executive:




Wilson W. Hendricks III

224 North Mill View Way

Ponte Vedra Beach, FL 32082-4389




            If to the Company:




True Product ID, Inc.

1615 Walnut Street

3rd Floor

Philadelphia, PA 19103




            With a copy to:

            

Thomas J. Hess

Thomas J. Hess, P.A.

1401 Brickell Ave.

Suite 825

Miami, Florida 33131

(305) 373-0330 (phone)

(305) 373-2735 (fax)

tjhess@earthlink.net (e-mail)




or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




15. MISCELLANEOUS. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of





10







--------------------------------------------------------------------------------

this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The respective rights
and obligations of the parties hereunder of this Agreement shall survive
Executive's termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and

obligations. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law principles.




16. VALIDITY. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




17. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




18. ENTIRE AGREEMENT. Except as other provided herein, this Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter. Except as other provided herein, any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.




19. WITHHOLDING. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.




20. NONCONTRAVENTION. The Company represents that the Company is not

prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company's ability to enter into or perform this Agreement.




21. SECTION HEADINGS. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.




22.  SEVERABILITY.  The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or





11







--------------------------------------------------------------------------------

words, phrase or phrases, sentence or sentences, clause or clauses, or section
or sections had not been inserted. If such invalidity is caused by duration,
geographic scope or both, the otherwise invalid provision will be considered to
be reduced to a period or area which would cure such invalidity.




    IN WITNESS WHEREOF, the parties hereto have executed this Agreement

on the date first above written.




 Executive




    




_____________________________________

WILSON W. HENDRICKS III




TRUE PRODUCT ID, INC.










BY:_________________________________

      Michael J. Antonoplos

      Secretary







TRUE PRODUCT ID, INC.




CORPORATE SEAL





12





